UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2653 Dreyfus Bond Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund November 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.1% Rate (%) Date Amount ($) Value ($) Alabama.9% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 15,017,550 Alaska.8% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,853,080 Anchorage, Electric Utility Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 12/1/15 6,135,000 7,153,165 Arizona1.6% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 11,213,370 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 6,750,000 6,575,580 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 4,815,000 5,132,934 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 4,185,000 4,625,555 California12.8% California, GO (Insured; AMBAC) 6.00 4/1/17 6,080,000 7,427,024 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,278,225 California, GO (Various Purpose) 5.75 4/1/31 18,325,000 22,388,752 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 19,291,500 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 17,741,360 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 8,336,800 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 7,850,000 9,330,196 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 4,000,000 4,858,800 California Public Works Board, LR (Department of Mental Health) (Coalinga State Hospital) 5.13 6/1/29 2,500,000 2,610,275 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.38 12/1/37 10,325,000 11,108,255 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,525,000 6,435,852 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 5,000,000 6,135,600 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 12,682,346 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 5,000,000 6,012,000 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,000,000 a 15,718,800 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,690,000 8,949,296 Los Angeles Unified School District, GO 5.00 7/1/21 11,000,000 14,146,880 Modesto Irrigation District, Electric System Revenue 5.00 7/1/21 3,515,000 4,423,592 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 12,274,756 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 8,341,340 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.50 11/1/30 13,555,000 17,053,139 Colorado1.4% Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,737,280 Colorado Springs, Utilities System Revenue 5.00 11/15/23 2,955,000 3,729,624 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/20 6,740,000 b 5,074,411 University of Colorado Hospital Authority, Revenue 5.00 11/15/37 4,000,000 4,405,200 University of Colorado Regents, University Enterprise Revenue 5.25 6/1/36 5,000,000 6,083,700 Delaware.4% Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 7,536,841 Florida7.6% Broward County, Port Facilities Revenue 5.00 9/1/22 6,000,000 7,117,980 Broward County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/17 5,000,000 5,791,950 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 7,000,000 8,305,150 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 10,000,000 11,641,600 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 6,000,000 7,050,060 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 8,000,000 9,576,880 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 5,420,000 6,631,641 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 2,685,000 2,690,182 Florida Municipal Power Agency, Revenue (Saint Lucie Project) 5.00 10/1/20 4,065,000 5,066,128 Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/21 7,500,000 9,676,050 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 5.25 11/15/16 265,000 c 313,074 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,854,000 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 5,782,300 Miami-Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/26 5,000,000 5,841,300 Orlando Utilities Commission, Water and Electric Revenue 6.75 10/1/17 12,110,000 14,155,621 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,000,000 8,017,450 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.28 11/15/23 5,275,000 d 4,853,000 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 5,000,000 5,647,100 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 7,284,300 Georgia3.2% Atlanta, Water and Wastewater Revenue 5.00 11/1/14 5,000,000 5,412,500 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 10,000,000 12,624,300 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,500,000 4,085,025 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 8,590,000 11,568,668 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 6,196,550 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 9,705,000 12,152,310 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,943,170 Idaho.4% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,638,954 Illinois6.6% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 5,175,000 5,748,183 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 23,960,044 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/18 10,000,000 11,126,800 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 15,000,000 17,211,300 Illinois, GO 5.00 8/1/24 4,550,000 5,357,625 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 12/15/19 5,085,000 5,639,214 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 4,027,660 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,500,000 2,780,125 Kane County Forest Preserve District, GO 4.00 12/15/16 8,000,000 9,081,040 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 13,090,000 15,072,219 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/16 7,275,000 8,127,994 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 5,500,000 6,727,600 Indiana.5% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 8,900,000 9,464,883 Kansas1.1% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 5,000,000 5,452,500 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.60 9/1/23 12,010,000 13,538,633 Kentucky.5% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 9,067,984 Louisiana.9% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,270,060 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 7,753,720 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,790,700 Maine.4% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 5,000,000 6,504,400 Maryland.7% Maryland, GO (State and Local Facilities Loan) 5.00 8/1/21 7,500,000 9,415,425 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,861,250 Massachusetts5.9% Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/24 12,000,000 14,317,200 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 16,420,000 22,102,798 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 12,904,100 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 5,000,000 6,165,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,520,140 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 5,940,000 6,251,078 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/22 8,405,000 11,002,817 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 5,000,000 6,031,250 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/42 10,000,000 11,987,900 University of Massachusetts Building Authority, Revenue (Insured; AMBAC) 5.00 11/1/17 7,540,000 8,522,839 Michigan5.0% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 8,000,000 10,153,920 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 5,000,000 5,445,450 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 6,500,000 7,253,870 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 7,710,000 9,503,809 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/24 2,500,000 3,057,675 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 18,000,000 21,650,220 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,936,700 Michigan Hospital Finance Authority, Revenue (McLaren Health Care) 5.63 5/15/28 4,575,000 5,243,636 Michigan Municipal Bond Authority, State Clean Water Revolving Fund Revenue 5.00 10/1/21 5,410,000 6,415,016 Michigan Strategic Fund, LOR (The Dow Chemical Company Project) 6.25 6/1/14 6,500,000 7,040,085 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 5,005,000 5,005,701 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 2,465,000 2,602,029 Missouri.9% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/19 10,000,000 12,650,900 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.00 5/1/16 2,915,000 3,363,269 Nebraska.9% Omaha Public Power District, Electric Revenue 5.50 2/1/14 14,935,000 15,409,186 New Jersey4.0% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 10,184,417 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 7,400,000 9,426,934 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 10,000,000 11,338,300 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/18 7,750,000 9,602,172 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/31 5,000,000 6,171,000 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/18 5,000,000 5,661,950 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/24 5,000,000 6,242,150 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 4,845,000 4,820,969 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 5,780,000 5,596,601 New Mexico.1% New Mexico Finance Authority, State Transportation Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 6/15/14 2,000,000 c 2,152,680 New York14.0% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 e,f 30,171,250 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 11,347,110 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 17,025,000 20,925,598 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 8,250,000 9,311,197 New York City, GO 5.00 10/1/36 11,505,000 13,706,942 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 17,069,715 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/21 6,150,000 6,681,483 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 7,450,000 g 7,874,278 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 7,500,000 8,911,800 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 6,500,000 8,018,465 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/35 15,055,000 17,948,872 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 5,000,000 5,920,550 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 12,821,770 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,000,000 5,658,850 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,500,000 7,292,025 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 6,775,000 8,583,925 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.00 6/15/23 5,000,000 6,459,350 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4.00 4/1/16 5,000,000 5,564,700 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/17 8,090,000 9,150,195 New York State Urban Develpoment Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,913,200 Port Authority of New York and New Jersey (Consolidated Bonds, 141st Series) (Insured; AMBAC) 5.00 9/1/17 6,535,000 7,273,520 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue (State Contingency Contract Secured) 5.00 6/1/18 5,000,000 6,036,650 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/23 6,430,000 8,260,299 North Carolina1.4% Guilford County, Public Improvement GO 5.00 3/1/16 8,370,000 9,601,813 North Carolina, Limited Obligation Bonds 5.00 11/1/18 12,000,000 14,779,320 Ohio.3% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 5,000,000 5,688,150 Oregon.1% Oregon, GO (State Property - Various Projects) 5.00 5/1/20 2,000,000 2,568,200 Pennsylvania2.7% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 5,000,000 6,190,100 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 11,750,000 13,334,723 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/21 5,000,000 6,010,000 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 7,500,000 8,604,750 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 5,000,000 5,946,150 Philadelphia School District, GO 5.25 9/1/23 5,000,000 5,962,650 South Carolina2.3% Columbia, Waterworks and Sewer System Revenue 5.00 2/1/36 8,000,000 9,550,800 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 10,000,000 11,555,000 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,340,000 6,497,765 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 10,000,000 11,770,500 Tennessee.3% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,000,000 5,990,200 Texas8.1% Austin, Water and Wastewater System Revenue 5.00 11/15/27 10,000,000 12,132,100 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/42 11,500,000 12,760,400 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 5,865,000 5,876,378 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,899,680 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 7,000,000 8,889,650 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/17 7,500,000 8,760,675 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/21 18,075,000 19,312,414 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 6,065,400 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/28 3,000,000 3,266,640 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 5,000,000 5,895,750 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 10,000,000 11,285,500 San Antonio, Water System Revenue 5.00 5/15/27 10,030,000 12,661,571 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 8,205,000 10,342,731 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 10,000,000 10,045,900 Williamson County, Limited Tax Bonds 5.00 2/15/24 5,000,000 6,380,750 Utah.2% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 5.00 7/1/37 3,000,000 3,634,290 Virginia2.4% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,936,350 Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/15 8,975,000 c 9,690,128 Upper Occoquan Sewage Authority, Regional Sewerage System Revenue (Insured; National Public Finance Guarantee Corp.) 5.15 7/1/20 5,210,000 6,335,985 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,884,013 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 12,665,000 14,717,617 Washington5.2% Bellevue, Limited Tax GO (New City Building) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.50 12/1/14 10,520,000 c 11,603,034 Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/17 4,000,000 4,633,560 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 10,060,000 11,541,838 Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/18 10,000,000 12,262,400 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/23 6,790,000 8,711,434 Seattle, Water System Revenue 5.00 9/1/23 14,315,000 18,510,870 Washington, GO (Various Purpose) 5.00 7/1/18 5,000,000 6,131,200 Washington, GO (Various Purpose) 5.00 7/1/23 6,115,000 7,868,048 Washington, GO (Various Purpose) (Insured; AMBAC) 5.00 7/1/16 7,315,000 8,174,805 West Virginia.7% West Virginia, Infrastructure GO (Insured; FGIC) (Prerefunded) 6.50 11/1/16 2,600,000 c 3,256,630 West Virginia School Building Authority, Capital Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 5,500,000 6,467,505 West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 2,505,000 2,899,938 Wisconsin.7% Wisconsin, GO 4.00 5/1/15 5,000,000 5,428,550 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,861,400 U.S. Related3.9% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/16 5,000,000 5,342,750 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 5,000,000 5,386,300 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 5,000,000 5,745,750 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,000,000 10,371,200 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 5,000,000 5,178,400 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 b 5,780,502 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,429,450 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 5,000,000 5,766,900 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,000,000 5,836,850 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,500,000 13,060,895 Total Long-Term Municipal Investments (cost $1,545,058,877) Short-Term Municipal Coupon Maturity Principal Investments.1% Rate (%) Date Amount ($) Value ($) New York.1% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.16 12/3/12 1,100,000 h 1,100,000 New York State Dormitory Authority, Revenue (University of Rochester) (LOC; JPMorgan Chase Bank) 0.16 12/3/12 600,000 h 600,000 Total Short-Term Municipal Investments (cost $1,700,000) Short-Term Investment.0% U. S. Treasury Bills; (cost $859,869) 0.11 2/7/13 860,000 i Total Investments (cost $1,547,618,746) % Cash and Receivables (Net) .8 % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate securityinterest rate subject to periodic change. e Collateral for floating rate borrowings. f Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, this security was valued at $30,171,250 or 1.7% of net assets. g Non-income producingsecurity in default. h Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. i Held by or on behalf of a counterparty for open swap positions. At November 30, 2012, net unrealized appreciation on investments was $169,230,608 of which $171,437,147 related to appreciated investment securities and $2,206,539 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Unrealized Notional Reference Base Index Detemination Appreciation Amount Counterparty Entity Value Date (Depreciation) ($) Forward Rate Agreement, Municipal Market Data General 72,625,000 Citibank Obligation, 2023, AAA Index a 1.86 2/5/2013 1,917,659 Forward Rate Agreement, Municipal Market Data General 45,400,000 Citibank Obligation, 2033, AAA Index a 2.63 2/5/2013 (2,303,901 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) a The fund will receive a payment from the counterparty if the value of the reference index is less than the base index value on the determination date. The fund will make a payment to the counterparty if the value of the reference index is greater than the base index value on the determination date. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,711,136,437 4,853,000 U.S. Treasury - 859,917 - Swaps+ - 1,917,659 - Liabilities ($) Other Financial Instruments: Swaps+ - (2,303,901) - + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 By: /s/ James Windels James Windels Treasurer Date: January 24, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
